Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed May 19, 2022 have been entered. Accordingly, claims 1-9 and 11-15 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1, 3, 9, and 11. Claims 10 and 16-19 are cancelled by applicant. The previous 112 and 102 rejections have been withdrawn due to applicant’s amendments. However, the previous 103 rejections have been modified due to amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. The action is Final.

Claim Objections
Claims 1, 3-4, 9, and 11-12 are objected to because of the following informalities:
In claim 1, lines 8-9 “the first centering surface, the second centering surface, the third centering surface, and the fourth centering surface” should be “ the outwardly facing first centering surface, the outwardly facing second centering surface, the outwardly facing third centering surface, and the outwardly facing fourth centering surface”
In claim 1, line 11 “the first centering surface and the second centering surface” should be “the outwardly facing first centering surface and the outwardly facing second centering surface”
In claim 3, line 2 “the third centering surface is laterally spaced from the first centering surface” should be “the third outwardly facing centering surface is laterally spaced from the outwardly facing first centering surface”
In claim 3, lines 3-4 “the fourth centering surface is laterally spaced from the second centering surface” should be “the fourth outwardly facing centering surface is laterally spaced from the outwardly facing second centering surface”
In claim 4, lines 1-2 “the first centering surface and the second centering surface” should be “the outwardly facing first centering surface and the outwardly facing second centering surface”
In claim 4, line 3 “the third and fourth centering surfaces” should be “the outwardly facing third and fourth centering surfaces”
In claim 9, lines 4-5 “the first centering surface diametrically opposed to the second centering surface” should be “the outwardly facing first centering surface diametrically opposed to the outwardly facing second centering surface”
In claim 9, lines 7-8 “the third centering surface diametrically opposed to the fourth centering surface” should be “the outwardly facing third centering surface diametrically opposed to the outwardly facing fourth centering surface”
In claim 9, lines 8-9 “the first centering surface, the second centering surface, the third centering surface, and the fourth centering surface” should be “ the outwardly facing first centering surface, the outwardly facing second centering surface, the outwardly facing third centering surface, and the outwardly facing fourth centering surface”
In claim 11, lines 2-3 “the third centering surface is laterally spaced from the first centering surface” should be “the third outwardly facing centering surface is laterally spaced from the outwardly facing first centering surface”
In claim 11, lines 3-4 “the fourth centering surface is laterally spaced from the second centering surface” should be “the fourth outwardly facing centering surface is laterally spaced from the outwardly facing second centering surface”
In claim 12, lines 1-2 “the first centering surface and the second centering surface” should be “the outwardly facing first centering surface and the outwardly facing second centering surface”
In claim 12, line 3 “the third and fourth centering surfaces” should be “the outwardly facing third and fourth centering surfaces”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gaillard (US Patent No. 1,123,513) in view of Mueller (US Pub. No. 2012/0036691).
Regarding claim 1, Gaillard discloses: a wheel rim removal tool (Figures 1-4) comprising: 
a self-centering yoke (element 1) including a body (element 2) extending between a first end and a second end (see annotated figure below), the body having a front face (Detail A), a rear face (Detail B), a first centering surface (Detail C) and a second centering surface (Detail D) positioned intermediate the front face and the rear face (see annotated figure below), the first centering surface diametrically opposed to the second centering surface (see annotated figure below), the first centering surface, the second centering surface, configured to engage with a sidewall of a wheel rim and center the yoke relative to the wheel rim (see page 1 ll. 9-18 where the prior art states the tool is capable of various uses that includes a variety of different operations involving different components which one of them includes a wheel, and giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II))) a threaded opening (elements 6/7) centered intermediate the first centering surface and the second centering surface (see second annotated figure below), the threaded opening extending within the body between the front face and the rear face (see second annotated figure below), a first receiving opening and a second receiving opening (elements 3 left and right) extending within the body between the front face and the rear face (see both annotated figures below), the first receiving opening positioned intermediate the first end and the threaded opening, and the second receiving opening positioned intermediate the second end and the threaded opening (see both annotated figure below); 
a forcing screw (element 8) including a shaft (Detail E) extending between a proximal end and a distal end (see annotated figure below), a tool engagement portion (element 13) supported by the proximal end, an axle engagement portion (element 15) supported by the distal end, and threads supported on at least a portion of the shaft and received within the threaded opening of the yoke (see second annotated figure below element 8 threads being received within elements 6/7 of the yoke); 
a first coupler (see both annotated figure below) including a first shaft (element 17) extending between a proximal end and a distal end (see annotated figure below), the first shaft extending through the first receiving opening such that the proximal end is positioned proximal of the front face of the yoke (see annotated figure below), threads supported by the proximal end of the first shaft (see second annotated figure below), a mounting nut (element 19) engaging the threads of the first shaft, and a first force distributing wing (elements 21/22) supported by the distal end of the first shaft and configured to engage with a web of the wheel rim (see page 1 ll. 9-18 where the prior art states the tool is capable of various uses that includes a variety of different operations involving different components which one of them includes a wheel, and giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II)))); and 
a second coupler (see both annotated figure below) including a second shaft (element 17) extending between a proximal end and a distal end (see annotated figure below), the second shaft extending through the second receiving opening such that the proximal end is positioned proximal of the front face of the yoke (see annotated figure below), threads supported by the proximal end of the second shaft (see second annotated figure below), a mounting nut (element 19) engaging the threads of the second shaft, and a second force distributing wing (elements 21/22) supported by the distal end of the second shaft and configured to engage with the web of the wheel rim (see page 1 ll. 9-18 where the prior art states the tool is capable of various uses that includes a variety of different operations involving different components which one of them includes a wheel, and giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II))).

    PNG
    media_image1.png
    1040
    1229
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    821
    1067
    media_image2.png
    Greyscale

However, Gillard appears to be silent wherein the first centering surface and second centering surface are outwardly facing, an outwardly facing third centering surface and an outwardly facing fourth centering surface positioned intermediate the front face and the rear face, the third centering surface diametrically opposed to the fourth centering surface, and the third centering surface, and the fourth centering surface configured to engage with a sidewall of a wheel rim and center the yoke relative to the wheel rim.
Mueller teaches it was known to have a tool (Figures 1-3) comprising a yoke (element 41) having a first end and a second end (see annotated figure below), the body having a front face (Detail A), a rear face (Detail B), a first centering surface and a second centering surface outwardly facing (element 411), an outwardly facing third centering surface and an outwardly facing fourth centering surface (element 411 see also paragraph 0019 where the prior art states that element 411 is a plurality of abutting surfaces) positioned intermediate the front face and the rear face, the third centering surface diametrically opposed to the fourth centering surface  (see annotated figure below showing portions of element 411 that shows a plurality of different centering surfaces diametrically opposed), and the third centering surface, and the fourth centering surface configured to engage with a sidewall of a wheel rim and center the yoke relative to the wheel rim (Giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II))).

    PNG
    media_image3.png
    619
    993
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gaillard with the teachings of Mueller to provide wherein the first centering surface and second centering surface are outwardly facing, an outwardly facing third centering surface and an outwardly facing fourth centering surface positioned intermediate the front face and the rear face, the third centering surface diametrically opposed to the fourth centering surface, and the third centering surface, and the fourth centering surface configured to engage with a sidewall of a wheel rim and center the yoke relative to the wheel rim. The motivation for doing so would be to have a yoke with different centering surfaces with different widths allowing the tool to interact with different sized work pieces, thus enhancing the versality and capability of the tool during operations. 
Regarding claim 2, Gaillard modified discloses: the wheel rim removal tool of claim 1, wherein each of the first receiving opening and the second receiving opening of the yoke comprises a laterally extending slot (element 3 and see also page 1 line 4 where the prior art states element 3 are “slots”), thereby facilitating alignment of the first coupler and the second coupler with openings in the web of the wheel rim (Giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention).
Regarding claim 3, Gaillard modified discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein the third centering surface is laterally spaced from the first centering surface intermediate the threaded opening and the first end of the yoke and the fourth centering surface is laterally spaced from the second centering surface intermediate the threaded opening and the second end of the yoke.
Mueller further teaches it was known to have a tool (Figures 1-3) comprising a yoke (element 41) having a first end and a second end (see annotated figure below), the body having a front face (Detail A), a rear face (Detail B), a first centering surface, a second centering surface (element 411), and wherein the third centering surface is laterally spaced from the first centering surface intermediate the threaded opening and the first end of the yoke and the fourth centering surface is laterally spaced from the second centering surface intermediate the threaded opening and the second end of the yoke (see annotated figure below showing portions of element 411 that shows a plurality of different centering surfaces diametrically opposed, spaced from each other laterally, spaced from the opening and first/second end of the yoke).

    PNG
    media_image3.png
    619
    993
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gaillard with the teachings of Mueller to provide wherein the third centering surface is laterally spaced from the first centering surface intermediate the threaded opening and the first end of the yoke and the fourth centering surface is laterally spaced from the second centering surface intermediate the threaded opening and the second end of the yoke. The motivation for doing so would be to have a yoke with different centering surfaces with different widths allowing the tool to interact with different sized work pieces, thus enhancing the versality and capability of the tool during operations. 
Regarding claim 4, Gaillard modified discloses all of the limitations as stated in the rejections of claims 1 and 4 above, but appears to be silent wherein the first centering surface and the second centering surface are spaced apart to center a wheel rim having an 8 inch rim diameter, and the third and fourth centering surfaces are spaced apart to center a wheel rim having a 10 inch rim diameter.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gaillard in order to provide wherein the first centering surface and the second centering surface are spaced apart to center a wheel rim having an 8-inch rim diameter, and the third and fourth centering surfaces are spaced apart to center a wheel rim having a 10-inch rim diameter, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to have a yoke with different centering surfaces with different widths allowing the tool to interact with different sized work pieces, thus enhancing the versality and capability of the tool during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 7, Gaillard modified discloses: wheel rim removal tool of claim 1, wherein the axle engagement portion comprises a button (element 15) removably coupled to the distal end of the forcing screw (see page 2, ll. 8-10 where the prior art states that element 15 is “removable”).
Regarding claim 8, Gaillard modified discloses: the wheel rim removal tool of claim 1, wherein: the first shaft of the first coupler includes threads supported at the proximal end (see annotated figure below element 17), and a nut (element 19) threadably received by the threads to secure the first coupler within the first receiving opening of the yoke (see annotated figure below); and the second shaft of the second coupler includes threads supported at the proximal end (see annotated figure below element 17), and a nut (element 19) threadably received by the threads to secure the second coupler within the second receiving opening of the yoke (see annotated figure below).

    PNG
    media_image4.png
    821
    1067
    media_image4.png
    Greyscale

Regarding claim 9, Gaillard discloses: a wheel rim removal tool (Figures 1-4) comprising: 
a yoke (element 1) including a body (element 2) extending between a first end and a second end (see annotated figure below), the body having a front face(Detail A), a rear face (Detail B), a first centering surface (Detail C) and a second centering surface (Detail D) extending intermediate the front face and the rear face (see annotated figure below), the first centering surface diametrically opposed to the second centering surface (see annotated figure below), the first centering surface, the second centering surface, configured to engage with a sidewall of a wheel rim and center the yoke relative to the wheel rim (see page 1 ll. 9-18 where the prior art states the tool is capable of various uses that includes a variety of different operations involving different components which one of them includes a wheel, and giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II))), a threaded opening (elements 6/7) centered intermediate the first end and the second end (see second annotated figure below), the threaded opening extending within the body between the front face and the rear face (see second annotated figure below), a first receiving opening and a second receiving opening (elements 3 left and right) extending within the body between the front face and the rear face (see both annotated figures below), the first receiving opening positioned intermediate the first end and the threaded opening, and the second receiving opening positioned intermediate the second end and the threaded opening (see both annotated figure below); 
a forcing screw(element 8) including a shaft (Detail E) extending between a proximal end and a distal end (see annotated figure below), a tool engagement portion  (element 13) supported by the proximal end, an axle engagement portion (element 15) supported by the distal end, and threads supported on at least a portion of the shaft and received within the threaded opening of the yoke (see second annotated figure below element 8 threads being received within elements 6/7 of the yoke); 
a first coupler (see both annotated figure below) including a first shaft (element 17) extending between a proximal end and a distal end (see annotated figure below), the first shaft extending through the first receiving opening such that the proximal end is positioned proximal of the front face of the yoke (see annotated figure below), threads supported by the proximal end of the first shaft (see second annotated figure below), a mounting nut (element 19) engaging the threads of the first shaft, and a first force distributing wing (elements 21/22) supported by the distal end of the first shaft and configured to engage with a web of the wheel rim (see page 1 ll. 9-18 where the prior art states the tool is capable of various uses that includes a variety of different operations involving different components which one of them includes a wheel, and giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II))); 
a second coupler (see both annotated figure below) including a second shaft (element 17) extending between a proximal end and a distal end (see annotated figure below), the second shaft extending through the second receiving opening such that the proximal end is positioned proximal of the front face of the yoke (see annotated figure below), threads supported by the proximal end of the second shaft (see second annotated figure below), a mounting nut (element 19) engaging the threads of the second shaft, and a second force distributing wing (elements 21/22) supported by the distal end of the second shaft and configured to engage with the web of the wheel rim (see page 1 ll. 9-18 where the prior art states the tool is capable of various uses that includes a variety of different operations involving different components which one of them includes a wheel, and giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II))); and 
wherein each of the first receiving opening and the second receiving opening of the yoke comprises a laterally extending slot, (element 3 and see also page 1 line 4 where the prior art states element 3 are “slots”), thereby facilitating alignment of the first coupler and the second coupler with openings in the web of the wheel rim (Giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II))).

    PNG
    media_image1.png
    1040
    1229
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    821
    1067
    media_image2.png
    Greyscale

However, Gillard appears to be silent wherein the first centering surface and second centering surface are outwardly facing, an outwardly facing third centering surface and an outwardly facing fourth centering surface positioned intermediate the front face and the rear face, the third centering surface diametrically opposed to the fourth centering surface, and the third centering surface, and the fourth centering surface configured to engage with a sidewall of a wheel rim and center the yoke relative to the wheel rim.
Mueller teaches it was known to have a tool (Figures 1-3) comprising a yoke (element 41) having a first end and a second end (see annotated figure below), the body having a front face (Detail A), a rear face (Detail B), a first centering surface and a second centering surface outwardly facing (element 411), an outwardly facing third centering surface and an outwardly facing fourth centering surface (element 411 see also paragraph 0019 where the prior art states that element 411 is a plurality of abutting surfaces) positioned intermediate the front face and the rear face, the third centering surface diametrically opposed to the fourth centering surface  (see annotated figure below showing portions of element 411 that shows a plurality of different centering surfaces diametrically opposed), and the third centering surface, and the fourth centering surface configured to engage with a sidewall of a wheel rim and center the yoke relative to the wheel rim (Giving that there is not structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 (II))).

    PNG
    media_image3.png
    619
    993
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gaillard with the teachings of Mueller to provide wherein the first centering surface and second centering surface are outwardly facing, an outwardly facing third centering surface and an outwardly facing fourth centering surface positioned intermediate the front face and the rear face, the third centering surface diametrically opposed to the fourth centering surface, and the third centering surface, and the fourth centering surface configured to engage with a sidewall of a wheel rim and center the yoke relative to the wheel rim. The motivation for doing so would be to have a yoke with different centering surfaces with different widths allowing the tool to interact with different sized work pieces, thus enhancing the versality and capability of the tool during operations. 
Regarding claim 11, Gaillard modified discloses all of the limitations as stated in the rejections of claim 9 above, but appears to be silent wherein the third centering surface is laterally spaced from the first centering surface intermediate the threaded opening and the first end of theU.S. Patent Application No. 16/944,937  yoke, the fourth centering surface laterally spaced from the second centering surface intermediate the threaded opening and the second end of the yoke.
Mueller further teaches it was known to have a tool (Figures 1-3) comprising a yoke (element 41) having a first end and a second end (see annotated figure below), the body having a front face (Detail A), a rear face (Detail B), a first centering surface, a second centering surface (element 411), and wherein the third centering surface is laterally spaced from the first centering surface intermediate the threaded opening and the first end of the yoke and the fourth centering surface is laterally spaced from the second centering surface intermediate the threaded opening and the second end of the yoke (see annotated figure below showing portions of element 411 that shows a plurality of different centering surfaces diametrically opposed, spaced from each other laterally, spaced from the opening and first/second end of the yoke).

    PNG
    media_image3.png
    619
    993
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gaillard with the teachings of Mueller to provide wherein the third centering surface is laterally spaced from the first centering surface intermediate the threaded opening and the first end of the yoke and the fourth centering surface is laterally spaced from the second centering surface intermediate the threaded opening and the second end of the yoke. The motivation for doing so would be to have a yoke with different centering surfaces with different widths allowing the tool to interact with different sized work pieces, thus enhancing the versality and capability of the tool during operations. 
Regarding claim 12, Gaillard modified discloses all of the limitations as stated in the rejections of claims 9 and 11 above, but appears to be silent wherein the first centering surface and the second centering surface are spaced apart to center a wheel rim having an 8 inch rim diameter, and the third and fourth centering surfaces are spaced apart to center a wheel rim having a 10 inch rim diameter.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gaillard in order to provide wherein the first centering surface and the second centering surface are spaced apart to center a wheel rim having an 8-inch rim diameter, and the third and fourth centering surfaces are spaced apart to center a wheel rim having a 10-inch rim diameter, since such a modification would involve a mere change in the size of a component. The motivation for doing so would be to have a yoke with different centering surfaces with different widths allowing the tool to interact with different sized work pieces, thus enhancing the versality and capability of the tool during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 15, Gaillard discloses: wheel rim removal tool of claim 9, wherein the axle engagement portion comprises a button (element 15) removably coupled to the distal end of the forcing screw (see page 2, ll. 8-10 where the prior art states that element 15 is “removable”).
Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gaillard (US Patent No. 1,123,513) in view of Mueller (US Pub. No. 2012/0036691) as applied to claim 1 above, and further in view of Maddalena (US Patent No. 4,989,312).
Regarding claim 5, Gaillard modified discloses all of the limitations as stated in the rejections of claim 1 above, but appears to be silent wherein the axle engagement portion comprises a centering pin supported by the distal end of the forcing screw, the centering pin having an outer diameter less than an outer diameter of the shaft of the forcing screw.
Maddalena teaches it was known in the art to have a multi-purpose tool (Figures 2 and 6 element 10) comprising a yoke (element 12), a forcing screw (element 40) having an axle engagement portion (Detail A), a first/second coupler (elements 26/28/30), and wherein the axle engagement portion comprises a centering pin (element 56) supported by the distal end of the forcing screw, the centering pin having an outer diameter less than an outer diameter of the shaft of the forcing screw (see annotated figure below showing the centering pin (element 56) having an outer diameter less than an outer diameter of the shaft (element 42) of the forcing screw).

    PNG
    media_image5.png
    735
    464
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Gaillard with the teachings of Maddalena to provide wherein the axle engagement portion comprises a centering pin supported by the distal end of the forcing screw, the centering pin having an outer diameter less than an outer diameter of the shaft of the forcing screw. The motivation for doing so provides a centering pin that allows the tool engage work pieces with apertures in order to create a secure engagement and prevents the device or workpiece from being damaged during operations.
Regarding claim 6, Gaillard modified discloses all of the limitations as stated in the rejections of claims 1 and 5 above, but appears to be silent the wheel rim removal tool of claim 5, wherein the centering pin is removably coupled to the distal end of the forcing screw.
Maddalena teaches further it was known in the art to have a multi-purpose tool (Figures 2 and 6 element 10) comprising a yoke (element 12), a forcing screw (element 40) having an axle engagement portion (Detail A), a first/second coupler (elements 26/28/30), wherein the axle engagement portion comprises a centering pin (element 56), and wherein the centering pin is removably coupled to the distal end of the forcing screw (see figures 8a-c and col. 6, ll. 1-17 where the prior art states that element 56 is placed first and then the tool during operations, thus the centering pin is removably coupled to the distal end of the forcing screw).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Gaillard with the teachings of Maddalena to provide wherein the centering pin is removably coupled to the distal end of the forcing screw. Doing so allows the tool to be composed of a variety different parts thus allowing the user to interchanged damaged parts without having to replace the entire device. 
Regarding claim 13, Gaillard modified discloses all of the limitations as stated in the rejections of claim 9 above, but appears to be silent wherein the axle engagement portion comprises a centering pin supported by the distal end of the forcing screw, the centering pin having an outer diameter less than an outer diameter of the shaft of the forcing screw.
Maddalena teaches it was known in the art to have a multi-purpose tool (Figures 2 and 6 element 10) comprising a yoke (element 12), a forcing screw (element 40) having an axle engagement portion (Detail A), a first/second coupler (elements 26/28/30), and wherein the axle engagement portion comprises a centering pin (element 56) supported by the distal end of the forcing screw, the centering pin having an outer diameter less than an outer diameter of the shaft of the forcing screw (see annotated figure below showing the centering pin (element 56) having an outer diameter less than an outer diameter of the shaft (element 42) of the forcing screw).

    PNG
    media_image5.png
    735
    464
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Gaillard with the teachings of Maddalena to provide wherein the axle engagement portion comprises a centering pin supported by the distal end of the forcing screw, the centering pin having an outer diameter less than an outer diameter of the shaft of the forcing screw. The motivation for doing so provides a centering pin that allows the tool engage work pieces with apertures in order to create a secure engagement and prevents the device or workpiece from being damaged during operations.
Regarding claim 14, Gaillard modified discloses all of the limitations as stated in the rejections of claims 9 and 13 above, but appears to be silent the wheel rim removal tool of claim 13, wherein the centering pin is removably coupled to the distal end of the forcing screw.
Maddalena teaches further it was known in the art to have a multi-purpose tool (Figures 2 and 6 element 10) comprising a yoke (element 12), a forcing screw (element 40) having an axle engagement portion (Detail A), a first/second coupler (elements 26/28/30), wherein the axle engagement portion comprises a centering pin (element 56), and wherein the centering pin is removably coupled to the distal end of the forcing screw (see figures 8a-c and col. 6, ll. 1-17 where the prior art states that element 56 is placed first and then the tool during operations, thus the centering pin is removably coupled to the distal end of the forcing screw).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Gaillard with the teachings of Maddalena to provide wherein the centering pin is removably coupled to the distal end of the forcing screw. Doing so allows the tool to be composed of a variety different parts thus allowing the user to interchanged damaged parts without having to replace the entire device. 

Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.
On pages 8-10 of the “Remarks”, applicant argues that claim 1 and 9 both recite an outwardly facing first centering surface and an outwardly facing second centering surface positioned intermediate the front face and the rear face, the first centering surface diametrically opposed to the second centering surface, an outwardly facing third centering surface and an outwardly facing fourth centering surface positioned intermediate the front face and the rear face, the third centering surface diametrically opposed to the fourth centering surface, the first centering surface, and the second centering surface, the third centering surface, and the fourth centering surface all configured to engage with a sidewall of a wheel rim and center the yoke relative to the wheel rim...." Applicant submits that prior art reference Gaillard, Mueller, and any combination thereof do not teach or suggest this limitation. 
Applicant argues the prior art of Mueller distal face of the centering surfaces 411 abut pipe 30. The distal face of the abutting surfaces 411 lies are colinear with or parallel to the radial direction of disc 41. Surface 411 merely sits on pipe 30 and does not create any outward force to center the pipe. The difference in abutting surfaces changes the function of the entire tool. Abutting surface 411 at its distal face does not create an outward force to center the tool on a wheel rim. The outwardly facing first, second, third and fourth centering surface of the present application create an outward force that keeps the yoke centered inside the wheel rim even when a strong force is applied when pulling the wheel.
The examiner respectfully disagrees. As stated in the rejection above and MPEP 2114 (II), giving that there are no structural distinguish of the device and the prior art and since all structural limitations are met. The claim function is met since the structural limitations are met by the prior art and would be capable of performing in the same manner as the claimed invention. Also, applicant is reminded, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Giving that the prior art discloses the structure and the claim does not provide any additional structure that differentiates the device from the prior art in order to perform the claim function, the prior art would be capable of performing the claim function. Furthermore, as disclosed in the prior art of Mueller in paragraphs 0019-0020 and as best shown in figures 2-3, the centering surfaces (element 411) of the yoke (element 41) in combination of other elements of device exert an external force onto the work piece during operations (see paragraphs 0019-0020), thus the argument of the surface merely sitting and not creating any outward force to center the pipe has been found unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        07/13/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723